DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
 

Status of the claims
Claims 2-22 were currently pending, claims 2, 14 have been amended.  Therefore, claims 2-22 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 10/02/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 14-16, 18-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayliss (US 7720846) in view of Snapp et al. (US 20090006394, hereafter Snapp).



(Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the method including: 
Accessing the first data element with the plurality of fields, with the one or more values of the one or more of the fields representing the key for the first data element (Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
Bayliss didn’t explicitly disclose, but Snapp discloses: determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements, with a variant of the key being specified in accordance with a variant relation for the key (Snapp [0057; 0058] discloses: using  fuzzy matches for the input street name in the fast search table, for example where the input street name "Marne" does not exactly match any of the street names 310 in fast search table 300 for focal local "02"), the process compares the input street name to street names (variants of the street name) in the fast search table 300 for the focal locale determined from the input address. In one embodiment, the process compares the input street name to every street name in the fast search table 300 and crate a ranked list of fuzzy matches); and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second data elements to one or more values of one or more comparison fields in the first data element, with a comparison field being different from a search field (Snapp [0064-0065] discloses the process uses information from the comprehensive address data set 150 to determine whether the building number from the input address (input address as "99 Marne St, Great Bend, Kans. 67532") is within the number range for the matching street name and based on the process (matching/comparison of the Helm, Mane, Maine, Mine, Main… in dataset 150 fig. 1B) and  the data set row or record 180 for "Maine" has an address range "10-199," which encompasses the building number "99" from the input address, and outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).
Bayliss and Snapp are analogous art because they are in the same field of endeavor, variant matching address. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include the teaching of Snapp, in order to grouping the product information The suggestion/motivation to combine is recognize errors in digital representations of address information, and accurately correct such errors (Snapp [0010]).

Regarding claim 3, Bayliss as modified discloses: The method of claim 2, further including: joining the one or more second data elements with the first data element based on the corroborating (Snapp [0047] discloses: recognizing and correcting/corroborating errors in digital representation of an address and allowing all the address information for streets (data elements) in the same focal locale to be grouped together).

Regarding claim 4, Bayliss as modified discloses: The method of claim 2, further including: returning the one or more second data elements based on the corroborating (Snapp [0065] discloses outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).

Regarding claim 14, Bayliss as modified discloses:  A system for identifying one or more matches between a first data element, with a plurality of fields and with one or more values of one or more of the (Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the system including: 
one or more processors (Bayliss [C5L9-23]); and 
one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processors to perform operations comprising (Bayliss [C5L9-23]); 
Accessing the first data element with the plurality of fields, with the one or more values of the one or more of the fields representing the key for the first data element (Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
Bayliss didn’t explicitly disclose, but Snapp discloses: determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements, with a variant of the key being specified in accordance with a variant relation for the key (Snapp [0057; 0058] discloses: using  fuzzy matches for the input street name in the fast search table, for example where the input street name "Marne" does not exactly match any of the street names 310 in fast search table 300 for focal local "02"), the process compares the input street name to street names (variants of the street name) in the fast search table 300 for the focal locale determined from the input address. In one embodiment, the process compares the input street name to every street name in the fast search table 300 and crate a ranked list of fuzzy matches); and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second data elements to one or more values of one or more comparison fields in the first data element, with a (Snapp [0064-0065] discloses the process uses information from the comprehensive address data set 150 to determine whether the building number from the input address (input address as "99 Marne St, Great Bend, Kans. 67532") is within the number range for the matching street name and based on the process (matching/comparison of the Helm, Mane, Maine, Mine, Main… in dataset 150 fig. 1B) and  the data set row or record 180 for "Maine" has an address range "10-199," which encompasses the building number "99" from the input address, and outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).
Bayliss and Snapp are analogous art because they are in the same field of endeavor, variant matching address. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include the teaching of Snapp, in order to grouping the product information The suggestion/motivation to combine is recognize errors in digital representations of address information, and accurately correct such errors (Snapp [0010]).

Regarding claim 15, Bayliss as modified discloses:   The system of claim 14, wherein the operations further include: joining the one or more second data elements with the first data element based on the corroborating (Snapp [0047] discloses: recognizing and correcting/corroborating errors in digital representation of an address and allowing all the address information for streets (data elements) in the same focal locale to be grouped together).

Regarding claim 16, Bayliss as modified discloses:  The system of claim 14, wherein the operations further include: returning the one or more second data elements based on the corroborating (Snapp [0065] discloses outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).

; for identifying one or more matches between a first data element, with a plurality of fields and with one or more values of one or more of the fields representing a key for the first data element, and each of one or more second data elements stored in a data storage system (Bayliss [C4L17-30] discloses: In a database comprising a plurality of records representing information about at least one person, the records having one or more common data fields, a method for linking records to at least one person is provided. The method comprises the steps of identifying, for the one or more common data fields, at least one unique field value from one or more records linked to a given person), the one or more machine-readable hardware storage devices storing instructions that are executable by one or more processors to perform operations comprising including (Bayliss [C5L9-23]):
Accessing the first data element with the plurality of fields, with the one or more values of the one or more of the fields representing the key for the first data element (Bayliss [C2L65 to C3L13; C3L43-52] discloses: the technique to access and analyze large amounts of data (data records stored in a database and each record may contain a plurality of data fields that describe a data entity such as person’s SSN, last name, date of birth, first name…);
 Bayliss didn’t explicitly disclose, but Snapp discloses: determining one or more variant matches between one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element and one or more respective values of one or more search fields of the one or more second data elements, with a variant of the key being specified in accordance with a variant relation for the key (Snapp [0057; 0058] discloses: using  fuzzy matches for the input street name in the fast search table, for example where the input street name "Marne" does not exactly match any of the street names 310 in fast search table 300 for focal local "02"), the process compares the input street name to street names (variants of the street name) in the fast search table 300 for the focal locale determined from the input address. In one embodiment, the process compares the input street name to every street name in the fast search table 300 and crate a ranked list of fuzzy matches); and
corroborating the one or more variant matches of the one or more variants of the key represented by the one or more values of the one or more of the fields of the first data element based on a comparison of one or more respective values of one or more comparison fields of the one or more second (Snapp [0064-0065] discloses the process uses information from the comprehensive address data set 150 to determine whether the building number from the input address (input address as "99 Marne St, Great Bend, Kans. 67532") is within the number range for the matching street name and based on the process (matching/comparison of the Helm, Mane, Maine, Mine, Main… in dataset 150 fig. 1B) and  the data set row or record 180 for "Maine" has an address range "10-199," which encompasses the building number "99" from the input address, and outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).
Bayliss and Snapp are analogous art because they are in the same field of endeavor, variant matching address. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include the teaching of Snapp, in order to grouping the product information The suggestion/motivation to combine is recognize errors in digital representations of address information, and accurately correct such errors (Snapp [0010]).

Regarding claim 19, Bayliss as modified discloses:  The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: joining the one or more second data elements with the first data element based on the corroborating (Snapp [0047] discloses: recognizing and correcting/corroborating errors in digital representation of an address and allowing all the address information for streets (data elements) in the same focal locale to be grouped together

Regarding claim 20, Bayliss as modified discloses:   The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: returning the one or more second data elements based on the corroborating (Snapp [0065] discloses outputs an indication that the input address "99 Maine St, Great Bend, Kans. 67532" is valid and the process may output a corrected version of the input address (in this case, correcting "Marne" to "Maine") along with the validity/corroborating indicator).


Regarding claim 22, Bayliss as modified discloses:   the method of claim 2, further comprising: creating the key from the one or more values of the one or more of the fields in the first data element (Snapp [0057] discloses:  creates a ranked list of the street names from the fast search table organized in order of the degree to which each street name from the fast search table matches the input street name). 

Claims 5-7, 10-13, 17 and  21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayliss (US 7720846) in view of Snapp et al. (US 20090006394, hereafter Snapp) and in view of Musgrove et al. (US 20040143600, hereafter Musgrove).

Regarding claim 5, Bayliss as modified didn’t disclose, but Musgrove discloses:: The method of claim 2, further including: forming clusters of data elements with each data element being a member of at least one cluster, with at least one of the clusters including the one or more second data elements and the first data element (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 
Bayliss as modified and Musgrove are analogous art because they are in the same field of endeavor, variant matching name. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include forming clusters of Musgrove, in order to grouping the product information The suggestion/motivation to combine is to process the product information records from the product information sources into the groups based on which product information record are likely to corresponding to the same product (Musgrove [Abstract]).

Regarding claim 6, Bayliss as modified discloses: The method of claim 5, wherein at least one data element is associated with two or more clusters, with memberships of the at least one data element belonging to respective ones of the two or more clusters being represented by a measure of ambiguity (Musgrove [ 0099-0106] discloses: fuzzy matching the candidates for clustering…provide all these have a significant overlapping portion of text content; [0081] discloses: cluster module 802 makes several passes, and may merge together what were initially separate clusters). 
Regarding claim 7, Bayliss as modified discloses: The method of claim 5, further including: performing a rollup operation that calculates a weighted subtotal of a quantity within a first cluster of the clusters, the quantity being associated with one or more data elements, and the weighted subtotal being calculated by summing within the first cluster products of respective values of the quantity associated with each of a plurality of data elements in the first cluster and a respective value of a measure of ambiguity representing the membership of the plurality of data elements in the first cluster (Musgrove [0215] discloses: the total number of related products in each category are counted up (rollup). Categories with more related products in them are more likely to be validly related on the whole as an allied category of products, so the scores are adjusted accordingly based on the category counts. For example in the category of "Handheld Device Cases", nearly every product within this category will already have a relation (or many relations) to other products. This fact indicates strongly that the entire category itself, i.e. "Handheld Device Cases" has a better chance of being itself validly related to some products as an allied category of products) 

Regarding claim 10, Bayliss as modified discloses:  The method of claim 6, wherein values of the measure of ambiguity representing the memberships are related to a likelihood of the at least one data element belonging to the respective ones of the two or more clusters (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 

Regarding claim 11, Bayliss as modified discloses:  The method of claim 6, wherein values of the measure of ambiguity representing the memberships are established based on a function, the function representing relationships between the at least one data element and the two or more clusters (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product, a differential frequency analysis can be performed between merchants that are specialized on certain categories, and merchants that broadly cover many categories). 
Regarding claim 12, Bayliss as modified discloses: The method of claim 11, wherein the relationships represented by the function are related to the likelihood of a data element belonging to respective ones of the two or more clusters (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 

Regarding claim 13, Bayliss as modified discloses:  The method of claim 2, further including determining membership of a given data element in a given cluster based on one or more values of one or more comparison fields of the given data element (Musgrove [0099] discloses: fuzzy match (approximately or likelihood) on the entire string can easily round up a first batch of candidates for clustering; [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product). 

Regarding claim 17, Bayliss as modified discloses:   The system of claim 14, wherein the operations further include: forming clusters of data elements with each data element being a member of at least one cluster, with at least one of the clusters including the one or more second data elements and the first data element (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product).

Regarding claim 21, Bayliss as modified discloses:  The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: forming clusters of data elements with each data element being a member of at least one cluster, with at least one of the clusters including the one or more second data elements and the first data element (Musgrove [0115] discloses: determining which names are more likely to be significant for separating clusters, i.e., forming groups of items corresponding to a specific product).

Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayliss (US 7720846) in view of Snapp et al. (US 20090006394, hereafter Snapp) and  in view of Musgrove et al. (US 20040143600, hereafter Musgrove) and further in view of Choi  (US 20020042793).

Regarding claim 9, Bayliss as modified didn’t disclose, but Choi discloses: The method of claim 6, wherein each value of the measure of ambiguity representing a membership of the at least one data element belonging to a respective one of the two or more clusters is between zero and one (Choi [0120] discloses: measuring the similarity between documents have values between 0 and 1; [0150; 0152] discloses the probability of each documents to belong to each document cluster as overlapping clustering).
Bayliss as modified and Choi are analogous art because they are in the same field of endeavor, query information matching. It would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Bayliss, to include measuring steps of Choi, in order to clustering relevant documents The suggestion/motivation to combine is to perform document cluster related to the subject for related document (Choi [0023]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/             Examiner, Art Unit 2161